I am constrained to concur in the opinion of Mr. Justice Bonham because the appellant is sentenced to death. The Courts of our State have always resolved every doubt in favor of a defendant or appellant, when the sentence imposed upon him results in the taking of his life. In the case of State v. Freely, 105 S.C. 243, 89 S.E., 643,645, where the defendant had been sentenced to death and this Court granted him a new trial, Mr. Justice Gage, speaking for the Court, said: "The defendant has only one life here. * * * A life ought not to be taken unless the necessity for it be imperious. The defendant does not go acquit; he must face only another jury."
I trust it is not out of place to again call the attention of jury commissioners to the importance of observing the laws and rules as to filling jury boxes, and the drawing and returning for jury service only such persons as are qualified under the law to act as jurors. Those laws have been enacted for the preservation of the rights of a free people, and they should be highly regarded. See expressions on this subject in the case of State v. Rector et al., 158 S.C. 212, *Page 213 155 S.E., 385. Let me suggest that the circuit solicitors may do well to explain the jury laws to the jury commissioners, and impress upon them the importance of their being strictly carried out. If the jury commissioners will co-operate in this important matter, the business of the Courts will be greatly expedited, mistrials may not occur so often, and new trials will not be granted so frequently.
MESSRS. CIRCUIT JUDGES C.J. RAMAGE and G. DEWEY OXNER, ACTING ASSOCIATE JUSTICES, concur.